IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2636 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 109 DB 2019
                                :
           v.                   :             Attorney Registration No. 206668
                                :
ERIKA ROXANNE GROVES,           :             (Lawrence County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
       AND    NOW,   this   3rd   day   of   October,   2019,   upon   consideration   of

Recommendations of the Disciplinary Board dated September 12, 2019, the Order of this

Court, entered on August 23, 2019, is dissolved, and Respondent is reinstated to the

practice of law.